Title: Frederick A. Mayo to Thomas Jefferson, 30 March 1819
From: Mayo, Frederick A.
To: Jefferson, Thomas


          
            Respected Sir
             Richmond the 30 March 1819. 
          
          Your honours favour with the inclosed Draft of $25. 37½ has been received
          The Publication respecting the Philosophical Society by (Small) your honour Ordered, we have the 1st Vol of it, which is all has as yet appaird, and which can be forwarded agreeable to Order, if wanting
          I have written to Philadelphia, if the work can be obtained complete, it shall be bound to your honours direction
          
            Your most humble Servant
            Frederick A Mayo
          
        